[Cite as State v. Evankovich, 2010-Ohio-3157.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


STATE OF OHIO                                    )   CASE NO. 09 MA 168
                                                 )
        PLAINTIFF-APPELLANT                      )
                                                 )
VS.                                              )   OPINION
                                                 )
GARY EVANKOVICH                                  )
                                                 )
        DEFENDANT-APPELLEE                       )

CHARACTER OF PROCEEDINGS:                            Criminal Appeal from the Court of
                                                     Common Pleas of Mahoning County,
                                                     Ohio
                                                     Case No. 09 CR 38

JUDGMENT:                                            Reversed and Remanded.

APPEARANCES:
For Plaintiff-Appellant:                             Atty. Paul J. Gains
                                                     Mahoning County Prosecutor
                                                     Atty. Ralph M. Rivera
                                                     Atty. Martin P. Desmond
                                                     Assistant Prosecuting Attorneys
                                                     21 West Boardman Street, 6th Floor
                                                     Youngstown, Ohio 44503

For Defendant-Appellee:                              Atty. Michael J. McGee
                                                     Harrington, Hoppe & Mitchell, Ltd.
                                                     108 Main Avenue, S.W., Suite 500
                                                     Warren, Ohio 44481

                                                     Atty. Harry R. Reinhart
                                                     Reinhart Law Office
                                                     One Americana, Suite 301
                                                     400 South Front Street
                                                     Columbus, Ohio 43215-5430

JUDGES:
Hon. Cheryl L. Waite
                                                                                   -2-

Hon. Joseph J. Vukovich
Hon. Mary DeGenaro
                                                  Dated: June 29, 2010

WAITE, J.

      {¶1}   The State of Ohio appeals the decision of the Mahoning County Court

of Common Pleas to dismiss the indictment in this case charging Appellee, Gary

Evankovich, with twenty-four counts of selling dangerous drugs at retail between

October 10, 2005 and June 15, 2006, in violation of R.C. 4729.51(C)(1), felonies of

the fourth degree.

      {¶2}   Appellee, a local pharmacist, contracted with an online pharmacy to

dispense prescription medication via the internet. Allegedly, prescriptions provided

by the online pharmacy were not issued in accordance with Ohio laws and

regulations, and, as a consequence, Appellee was charged with violating the

dangerous drug statute. According to the indictment, Appellee unlawfully filled over

ten thousand prescriptions for various drugs, including muscle relaxants, antibiotics,

antidepressants, and antivirals, as well as drugs to treat anxiety and erectile

dysfunction, over the course of an approximately seven month period.

      {¶3}   In a one-page judgment entry, the trial court held that Appellee, as a

licensed terminal distributor of dangerous drugs, is exempt from criminal liability

under the statute.   For the following reasons, the judgment of the trial court is

reversed and this matter is remanded for trial.

                             ASSIGNMENT OF ERROR
                                                                                       -3-

       {¶4}   “THE    TRIAL    COURT      ABUSED      ITS   DISCRETION        WHEN     IT

DISMISSED APPELLEE’S INDICTMENT FOR TWENTY-FOUR COUNTS OF

SELLING DANGEROUS DRUGS, IN VIOLATION OF R.C. §4729.51(C)(1),

BECAUSE ITS CONCLUSION THAT APPELLEE WAS EXEMPT FROM CRIMINAL

LIABILITY WENT BEYOND THE FACE OF THE INDICTMENT BY DECIDING

FACTS THAT WERE INCAPABLE OF DETERMINING WITHOUT A TRIAL.”

       {¶5}   The trial court predicated its dismissal of all of the charges in this case

on the decision and judgment entry of the Montgomery County Court of Common

Pleas acquitting a defendant charged with the same crimes and who was a licensed

terminal distributor of dangerous drugs in State v. Shelton (February 6, 2009), 08-

CR-1559. The Montgomery County Court relied on a series of arguments, both legal

and, in the alternative, factual, to acquit Shelton following a bench trial on the matter.

However, the trial court in the case sub judice clearly states in the judgment entry

that it relied exclusively upon the legal conclusion in Shelton that “[t]he Defendant

cannot be convicted under R.C. 4729.51(C)(1) since it does not apply to him

pursuant to R.C. 4729.51(C)(4).” (9/30/09 J.E., p. 1.)

       {¶6}   This appeal involves the interpretation of a statute, which is an issue of

law reviewed de novo on appeal without deference to the interpretation of the trial

court. State v. Best, 7th Dist. No. 04MA203, 2005-Ohio-4375. The cornerstone of

statutory interpretation is legislative intention. State ex rel. Francis v. Sours (1944),

143 Ohio St. 120, 124, 53 N.E.2d 1021, 1023. In order to determine legislative intent

it is a cardinal rule of statutory construction that a court must first look to the
                                                                                     -4-

language of the statute itself. Provident Bank v. Wood (1973), 36 Ohio St.2d 101,

105, 304 N.E.2d 378, 381.      “If the meaning of the statute is unambiguous and

definite, it must be applied as written and no further interpretation is necessary.”

State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn. (1996), 74 Ohio

St.3d 543, 545, 660 N.E.2d 463, 465.

      {¶7}   To determine the intent of the General Assembly “ ‘[i]t is the duty of this

court to give effect to the words used [in a statute], not to delete words used or to

insert words not used.’ ” (Emphasis omitted.) Bernardini v. Conneaut Area City

School Dist. Bd. of Edn. (1979), 58 Ohio St.2d 1, 4, 12 O.O.3d 1, 3, 387 N.E.2d

1222, 1224, quoting Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969),

20 Ohio St.2d 125, 127, 49 O.O.2d 445, 446, 254 N.E.2d 8, 9.

      {¶8}   A court may interpret a statute only where the words of the statute are

ambiguous. State ex rel. Celebrezze v. Allen Cty. Bd. of Commrs. (1987), 32 Ohio

St.3d 24, 27, 512 N.E.2d 332, 335. Ambiguity exists if the language is susceptible of

more than one reasonable interpretation. State ex rel. Toledo Edison Co. v. Clyde

(1996), 76 Ohio St.3d 508, 513, 668 N.E.2d 498, 504. If a statute is ambiguous, the

court, in determining the intent of the General Assembly, may consider several

factors, including the object sought to be obtained, the legislative history, and other

laws upon the same or similar subjects. R.C. 1.49.

      {¶9}   Statutes defining criminal offenses and penalties are to be strictly

construed against the state and liberally in favor of the accused. R.C. 2901.04(A).

However, “[t]he canon in favor of strict construction of criminal statutes is not an
                                                                                     -5-

obstinate rule which overrides common sense and evident statutory purpose.” State

v. Sway (1984), 15 Ohio St.3d 112, 116, 472 N.E.2d 1065. “The canon is satisfied if

the statutory language is given fair meaning in accord with the manifest intent of the

General Assembly.” Id. citing United States v. Moore (1975), 423 U.S. 122, 145, 96

S.Ct. 335, 346, 46 L.Ed.2d 333; United States v. Brown (1948), 333 U.S. 18, 25-26,

68 S.Ct. 376, 379-380, 92 L.Ed. 442.

       {¶10} R.C. 4729.51(C) reads, in pertinent part:

       {¶11} “(1) Except as provided in division (C)(4) of this section, no person shall

sell, at retail, dangerous drugs.

       {¶12} “* * *

       {¶13} “(4) Divisions (C)(1)* * *of this section [does] not apply to a registered

wholesale distributor of dangerous drugs, a licensed terminal distributor of dangerous

drugs, or a person who possesses, or possesses for sale or sells, at retail, a

dangerous drug in accordance with Chapters 3719., 4715., 4723., 4725., 4729.,

4730., 4731., and 4741. of the Revised Code.”

       {¶14} Chapter 3719. of the code is captioned “Controlled Substances,”

Chapter 4715 is captioned “Dentists,” Chapter 4723. is captioned “Nurses,” Chapter

4725. is captioned “Optometrists/Dispensing Opticians,” Chapter 4729. is captioned

“Pharmacists/Dangerous Drugs,” Chapter 4730. is captioned “Physician Assistants,”

Chapter 4731. is captioned “Physicians/Limited Practitioners,” and Chapter 4741. is

captioned “Veterinarians.”
                                                                                   -6-

       {¶15} Attached to Appellee’s motion to dismiss were three certificates issued

by the Ohio State Board of Pharmacy, which establish that he was a licensed

terminal distributor of dangerous drugs pursuant to Ohio law in 2005, 2006, and

2007. At the hearing on the motion to dismiss, the trial court observed that the facts

of the case establish that he is a licensed terminal distributor of dangerous drugs.

(Hrg. Tr., p. 5.)

       {¶16} As a matter of initial concern, the state argues that the trial court

“stepped beyond the bounds of the criminal procedure rules” when it concluded that

Appellee was a licensed terminal distributor of dangerous drugs. (Appellant’s Brf., p.

14.) According to the state’s argument, in order to be a licensed terminal distributor

of dangerous drugs, a person must act in compliance with revised code chapters

listed in R.C. 4729.51(C). The state cites an Eighth District case, State v. Lagunzad

(Nov. 4, 1982), 8th Dist. No. 43850 and 4407, for the proposition that “a pharmacist

acts as a ‘terminal distributor of dangerous drugs’ only when he ‘is engaged in the

[lawful] sale of dangerous drugs at retail.” (Emphasis added.) Id. at *4, citing R.C.

4729.02(Q).

       {¶17} The current version of the statute, R.C. 4729.01(Q), reads, in its

entirety:

       {¶18} “ ‘Terminal distributor of dangerous drugs’ means a person who is

engaged in the sale of dangerous drugs at retail, or any person, other than a

wholesale distributor or a pharmacist, who has possession, custody, or control of

dangerous drugs for any purpose other than for that person’s own use and
                                                                                      -7-

consumption, and includes pharmacies, hospitals, nursing homes, and laboratories

and all other persons who procure dangerous drugs for sale or other distribution by or

under the supervision of a pharmacist or licensed health professional authorized to

prescribe drugs.”

       {¶19} The state’s licensing of terminal distributors of dangerous drugs is

governed by R.C. 4729.54 and .55. Neither statute can be read to strip a licensed

terminal distributor of dangerous drugs of its statutory identity because the distributor

acts in contravention of Ohio law. There is no question that Appellee is a licensed

terminal distributor of dangerous drugs pursuant to the statutory definition of that

term, or that his pharmacies were registered with the state pursuant to R.C. 4729.54

and .55. Therefore, Appellant’s argument with respect to Appellee’s status as a

licensed terminal distributor of drugs is misplaced.

       {¶20} The trial court dismissed the indictment based on the conclusion that

the statute exempts licensed terminal distributors of dangerous drugs from any

criminal liability under the dangerous drug statute regardless of their compliance or

lack thereof with Ohio laws and regulations governing the distribution of dangerous

drugs. The state argues that R.C. 4729.51(C)(4) only applies to licensed terminal

distributors of dangerous drugs that are acting in accordance with Chapters 3719.,

4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the Revised Code.

       {¶21} Appellee is charged in each count of the indictment with acting in

contravention of R.C. Chapters 4729 and 4731.           Each count of the indictment
                                                                                     -8-

charges that Appellee’s conduct, “was not in accordance with Chapters 4729. and

4731. of the Ohio Revised Code.” (1/15/09 Indictment, passim.)

       {¶22} The trial court’s interpretation of the statute is grounded in the

presumption that the phrase “in accordance with” modifies only the third group of

exempt individuals.   In other words, according to the trial court, an individual is

exempted from criminal liability under the statute if he or she is (1) “a registered

wholesale distributor of dangerous drugs”; (2) “a licensed terminal distributor of

dangerous drugs”; or (3) “a person who possesses, or possesses for sale or sells, at

retail, a dangerous drug in accordance with Chapters 3719., 4715., 4723., 4725.,

4729., 4730., 4731., and 4741. of the Revised Code.”

       {¶23} The Shelton Court adopted the same interpretation of the statute:

       {¶24} “R.C. 4729.51(C) specifically lists three categories; the statute could

have easily stated, since the entire provision relates to retail sales, that it does not

apply to all persons who sell ‘in accordance’ with the Revised Code (the third

category). Rather, it exempted three distinct groups and the Defendant is included in

them.” Id. at 3.

       {¶25} The state argues that the trial court’s interpretation of the statute is

incorrect because it would be patently unreasonable to exempt from criminal liability

a registered wholesale distributor or a licensed terminal distributor of dangerous

drugs who is not acting in accordance with the very laws and regulations that

authorize the distribution of dangerous drugs.
                                                                                     -9-

      {¶26} The state asserts that the only reasonable interpretation of the statute is

that the phrase, “who possesses, or possesses for sale or sells, at retail, a dangerous

drug in accordance with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731.,

and 4741. of the Revised Code,” modifies all three groups.         In other words, an

individual is exempted from criminal liability for the retail sale of dangerous drugs if

he or she is either (1) “a registered wholesale distributor of dangerous drugs who

possesses, or possesses for sale or sells, at retail, a dangerous drug in accordance

with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the

Revised Code”;      (2) “a licensed terminal distributor of dangerous drugs who

possesses, or possesses for sale or sells, at retail, a dangerous drug in accordance

with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the

Revised Code”; or (3) “a person who possesses, or possesses for sale or sells, at

retail, a dangerous drug in accordance with Chapters 3719., 4715., 4723., 4725.,

4729., 4730., 4731., and 4741. of the Revised Code.”

      {¶27} The foregoing interpretation of R.C. 4729.51(C) is consistent with a

similar subsection of an Ohio criminal statute exempting from criminal prosecution

those individuals involved in the lawful sale of controlled substances. The exemption

in the trafficking offenses statute reads, in pertinent part, “[t]his section does not

apply to any of the following:     (1) Manufacturers, licensed health professionals

authorized to prescribe drugs, pharmacists, owners of pharmacies, and other

persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4729.,

4730., 4731., and 4741. of the Revised Code * * *” R.C. 2925.03(B)(1).
                                                                                   -10-

       {¶28} The Ohio Supreme Court has consistently held that physicians, as

licensed health professionals, may be convicted of drug trafficking where the charged

conduct is not in accordance with Ohio law.           For instance, a physician who

prescribed various quantities of percodan (oxycodone), methaqualone and dilaudid

(hydromorphone) in exchange for sex was charged with seventeen counts of drug

trafficking in Sway, supra.   The trial court granted Sway’s motion to dismiss the

indictment, reasoning that Sway sold prescriptions, not controlled substances.

       {¶29} On appeal, Sway argued that he could not be charged with drug

trafficking, because statutes and regulations governing the conduct of licensed health

professionals, specifically R.C. 3719.06, which sets forth requirements for the lawful

prescription of drugs, immunized physicians from criminal prosecution for drug

trafficking.   In other words, Sway argued that he could only be charged with a

violation of the Ohio law that regulated his conduct, rather than the drug trafficking

statute. The Ohio Supreme Court rejected the argument, holding instead that the

physician’s actions “departed from the minimal standards of his profession,” Id. at

114, and “[a] physician who unlawfully issues a prescription for a controlled

substance not in the course of the bona fide treatment of a patient is guilty of selling

a controlled substance in violation of R.C. 2925.03.” Id. at syllabus.

       {¶30} Appellee contends, in an argument similar to the defendant in Sway,

that the state’s interpretation of the dangerous drug statute, “ignores the entire body

of Ohio administrative law enacted and promulgated by the Ohio Pharmaceutical

Board to account for such agency intent, and further ignores that a readily available
                                                                                      -11-

administrative setting is in place to adjudge Defendant Evankovich’s alleged conduct

as a pharmacist.” (Appellee’s Brf. at p. 4.) In other words, Appellee believes that the

most stringent punishment allowable by law for violations of the statute is that a

violator’s license may be revoked.

        {¶31} However, the Ohio Supreme Court clearly rejected the notion that the

state is limited to civil penalties for drug crimes in Sway. In response to the argument

that the physician in that case was not criminally liable for drug trafficking because he

sold prescriptions rather than narcotic drugs, the Supreme Court stated, “[i]t is

contrary to the dictates of public policy to claim that the General Assembly did not

intend to exercise some degree of restraint in R.C. 2925.03(A) over the class of

society which has almost unlimited access to the drugs sought to be controlled by the

statute.” Id. at 115. The same rationale can be applied to R.C. 4729.51(C).

        {¶32} In response to the argument that the drug trafficking statute at issue in

Sway was sufficiently ambiguous such that it must be strictly construed against the

state, the Ohio Supreme Court, recognizing the practical limitations of the canon,

held:

        {¶33} “R.C. 2925.03 demonstrates a clear legislative intent to prohibit the

unlawful commerce of controlled substances. The statute criminalizes participation at

all levels of the commerce of illicit drugs. Patterson, supra. In cases such as the one

before us, the unlawful commerce of drugs begins at the physician’s doorstep. The

unlawful prescription plays a principal part in the distribution of narcotic drugs.
                                                                                      -12-

       {¶34} “We do not believe the statute was intended to place immunity on a

registered physician who sells a prescription to satisfy the craving of one addicted to

the drug. A physician who flagrantly disregards his sworn professional obligation by

allowing large quantities of dangerous drugs to enter illicit channels is no less a

criminal than the layperson on the street who sells the same.” Id. at 116.

       {¶35} Based on the foregoing analysis of the legislative intent behind R.C.

2925.03, it is wholly unreasonable to suggest that the General Assembly would

exempt individuals from the dangerous drug statute even though they are acting in

contravention of the very statutes that legalize their conduct, but that the legislature

would not carve out the same exception in the trafficking statute.

       {¶36} In fact, Appellee has not articulated any reason that dangerous drugs

should be treated differently than controlled substances, but for his counsel’s

assertion at oral argument that no individual would become a pharmacist if he or she

knew that they could face criminal liability for dispensing drugs. It is clear from the

body of caselaw that has developed under R.C. 2925.03 that pharmacists whose

conduct is not in conformance with the Revised Code sections listed in that statute

have been subject to criminal liability for filling prescriptions in violation of Ohio laws

and regulations for at least two decades. Consequently, Appellee’s policy argument

lacks merit.

       {¶37} Finally, Appellee asserts that he is immune from prosecution pursuant

to R.C. 4729.51(C)(4). In fact, the Ohio Supreme Court has recently held that the

inapplicability of the licensed terminal distributor exception is an element of the
                                                                                      -13-

state’s case. In State v. Nuckols, 121 Ohio St.3d 332, 2009-Ohio-792, 904 N.E.2d

512, a licensed physician, who was convicted of ten counts of drug trafficking after

prescribing pain medication without maintaining proper documentation required by

Ohio Adm.Code 4731-21-02, argued on appeal that the trial court improperly

instructed the jury that R.C. 2925.03(B)(1) is an affirmative defense.

       {¶38} The Ohio Supreme Court agreed, holding that, “the state bears the

burden of proving beyond a reasonable doubt the inapplicability of the licensed-

health-professional exception in R.C. 2925.03(B)(1) by submitting evidence that the

licensed health professional violated statutes or regulations that define the standard

of care for dispensing controlled substances.”        Id. at syllabus.    Consequently,

Appellee’s immunity argument premised on R.C. 4729.51(C)(4) fails in the face of the

Supreme Court’s analysis of the parallel provision in the drug trafficking statute.

       {¶39} The Nuckols Court cited Sway as controlling authority, and wrote in

dicta, “[w]e do not believe that the General Assembly intended to criminalize

legitimate medical treatment.      Rather, we believe that the General Assembly

consciously avoided such an absurd result by stating that trafficking in drugs ‘does

not apply’ to licensed health professionals who comply with applicable statutory or

regulatory requirements.” (Emphasis added.) Id. at ¶19

       {¶40} The same is true here.        Admittedly, the statute, like the controlled

substances statute, may be seen as susceptible to an unreasonable interpretation

that would result in absolute immunity from criminal prosecution for licensed terminal

distributors of dangerous drugs, regardless of whether the individual has knowingly
                                                                                    -14-

violated Ohio statutory and regulatory requirements.       However, the public policy

argument that regulatory boards are vested with the exclusive authority to police the

conduct of professionals licensed by those boards was soundly rejected in Sway.

       {¶41} Based upon the Ohio Supreme Court’s holding in Sway, two appellate

courts have held that pharmacists can be charged with drug trafficking. State v.

Friedman (1991), 70 Ohio App.3d 262, 590 N.E.2d 909; State v. Poleyeff (May 13,

1993), 8th Dist. Nos. 62319, 62320.       In Freidman, a pharmacist, who had filled

prescriptions for Demerol for a paraplegic with longstanding medical problems for

approximately ten years, was charged with drug trafficking when he filled three

Demerol prescriptions for which the amount had been forged by the customer.

Freidman at 263. In Poleyeff, a retired pharmacist, who worked two days a week to

supplement his retirement income, was charged with drug trafficking after he filled

thirty-six prescriptions for Desoxyn, an amphetamine prescribed for weight loss, for

fifteen different patients over the course of two years. Poleyeff at *1. In Poleyeff, the

state relied upon expert testimony that very few doctors prescribed Desoxyn due to

its potential for abuse, and that prescribing the drug for more than six to eight weeks

fell below medical standards. Id. at *2. Based upon federal caselaw, experts further

testified that a pharmacist has a “corresponding responsibility” to fill prescriptions

only in the course of legitimate medical treatment. Id.

       {¶42} The Friedman Court reasoned that the legislature did not intend for

every technical violation of a provision in Chapter 4729 or of a regulation passed

pursuant to R.C. 4729.26 to subject a registered pharmacist to the “draconian
                                                                                    -15-

penalties mandated for certain violations of R.C. 2925.03.” Id. at 267. Accordingly,

both the Tenth and Eighth Districts defined the requisite state of mind to be proven

when a pharmacist is charged with a violation of R.C. 2925.03 as follows:

       {¶43} “[A] pharmacist may be convicted for trafficking in drugs only where the

pharmacist’s conduct is so egregious that the dispensing of controlled substances is

‘not in the course of bona fide treatment of a patient.’ ... At a minimum, a pharmacist

would have to be shown to have willfully and knowingly filled prescriptions which

were false or forged, as barred by R.C. 4729.16(C)(3).” Poleyeff at *2, quoting with

favor Friedman at 267.

       {¶44} In summary, the only reasonable reading of the dangerous drug statute

supports the conclusion that all of the exempt classes of individuals listed in R.C.

4729.51(C)(4) must act in conformance with the code chapters listed in that statute in

order to qualify for the exemption. The trial court’s interpretation of the statute would

exempt registered wholesale distributors and licensed terminal distributors of

dangerous drugs from criminal liability for selling dangerous drugs regardless of

whether they knowingly violated Ohio laws and regulations promulgated by the Board

of Pharmacy and set forth in the Ohio Administrative Code.             The trial court’s

interpretation of the statute would foreclose any and all criminal liability without

regard to the egregiousness of the licensed terminal distributor’s conduct, whether

based on the volume of drugs sold, the manner in which they are sold, or the

consumer of the drugs.
                                                                                  -16-

       {¶45} The trial court’s interpretation of the dangerous drug statute is also

inconsistent with the Ohio Supreme Court’s interpretation of the drug trafficking

statute, which requires all individuals to act in conformance with the revised code

chapters listed in that statute to qualify for the exemption. Appellee’s argument that

the only sanction available is a civil penalty imposed by the Board of Pharmacy is in

direct conflict with the Ohio Supreme Court’s conclusion in Sway, supra, that the

General Assembly did not intend to abdicate all control in the drug trafficking statute

“over the class of society which has almost unlimited access to the drugs sought to

be controlled by the statute.” Id. at 115. Accordingly, Appellant’s sole assignment of

error is sustained, the judgment of the trial court is reversed, and the case is

remanded for trial.


Vukovich, P.J., concurs.

DeGenaro, J., concurs.